                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
                          FORT PIERCE DIVISION
                       CASE NO. 09-14044 CR-GRAHAM

UNITED STATES OF AMERICA

                Plaintiff,
vs.

TERRY BURNEY DELION, JR.,

              Defendant.
________________________/

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     ON THE PETITION FOR VIOLATION OF SUPERVISED RELEASE

       THIS CAUSE came before the Court upon the Petition for
Violation of Supervised Release filed on May 17, 2019.
       Magistrate Judge Shaniek N. Maynard held a Evidentiary
Hearing was held on June 5, 2019 and a Report and Recommendation
was filed recommending that Defendant’s term of supervised
release be revoked. The Defendant and the Government were
afforded the opportunity to file objections to the Report and
Recommendation, however to date, none were filed. The Court has
conducted a de novo review of the entire file. Accordingly, it is
      ORDERED AND ADJUDGED that Magistrate Judge Maynard’s Report and
Recommendation on the violations set forth in the Petition for
Violation of Supervised Release is hereby Adopted and Approved in
its entirety.
   DONE AND ORDERED in Chambers at Miami, Florida, this 3rd day
of June, 2019.



                                   ____________________________
                                   DONALD L. GRAHAM
                                   UNITED STATES DISTRICT JUDGE
Copied: Fletcher Peacock, AFPD
        Carmen Lineberger, AUSA
        Christina Williams, USPO
